Exhibit 10.88
SECOND AMENDMENT TO THE LOAN AND SECURITY AGREEMENT
     SECOND AMENDMENT dated as of March 26, 2009 (this “Amendment”) among
DIGITAL RECORDERS, INC., a North Carolina corporation (“Digital”), TWINVISION OF
NORTH AMERICA, INC., a North Carolina corporation (“TwinVision” and, together
with Digital, the “Borrowers”), DRI CORPORATION, a North Carolina corporation
(“Guarantor” and, together with the Borrowers, the “Loan Parties”) and BHC
INTERIM FUNDING III, L.P., a Delaware limited partnership (“Lender”), to that
certain Loan and Security Agreement dated as of June 30, 2008 (as amended,
modified, supplemented or restated from time to time, the “Loan Agreement”)
among the Loan Parties and Lender. Terms which are capitalized in this Amendment
and not otherwise defined shall have the meanings ascribed to such terms in the
Loan Agreement.
     WHEREAS, the Borrowers have requested that the Lender agree to modify
certain terms of the Loan Agreement, and the Lender is willing to do so, on the
terms and subject to the satisfaction of the conditions contained herein.
     NOW, THEREFORE, in consideration of the mutual promises contained herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Loan Parties and Lender hereby agree as
follows:
     Section One. Amendment to Loan Agreement.
     (a) Section 6.18(D). Leverage Ratio. Section 6.18(D) of the Loan Agreement
is hereby deleted in its entirety and the following is hereby substituted
therefor:
     (D) Leverage Ratio. Loan Parties shall maintain as of the end of each
fiscal quarter set forth below a ratio of (i) Funded Debt of the Loan Parties on
a Consolidated Basis outstanding on the last day of such fiscal quarter to
(ii) EBITDA of the Loan Parties on a Consolidated Basis for the twelve month
period ending on the last day of such fiscal quarter of not greater than the
ratio set forth below opposite the last day of such fiscal quarter:

            Fiscal Quarter Ending:   Leverage Ratio:  
March 31, 2009
    5.7:1.0    
June 30, 2009
    6.25:1.0    
September 30, 2009
    4.55:1.0    
December 31, 2009
    3.0:1.0    
March 31, 2010 and each fiscal quarter ending thereafter
    2.5:1.0    

 



--------------------------------------------------------------------------------



 



     (b) Section 6.18 (F). EBITDA. Section 6.18 (F) is hereby deleted in its
entirety and the following is hereby substituted therefor:
     (F) EBITDA. Parent and its consolidated Subsidiaries, on a consolidated
basis, shall maintain as of the end of each quarter set forth below, for the
twelve month period ending on the last day of such fiscal quarter, a minimum
EBITDA as follows:

          Fiscal Quarter Ending:   EBITDA:  
March 31, 2009
  $ 3,000,000  
June 30, 2009
  $ 2,500,000  
September 30, 2009
  $ 4,000,000  
December 31, 2009 and each fiscal quarter ending thereafter
  $ 5,000,000  

     Section Two. Representations and Warranties. To induce Lender to enter into
this Amendment, the Loan Parties hereby warrant and represent to Lender as
follows:
     (a) all of the representations and warranties contained in the Loan
Agreement and each other Loan Document to which the Loan Parties are a party
continue to be true and correct in all material respects as of the date hereof,
as if repeated as of the date hereof, except for such representations and
warranties which, by their terms, are expressly made only as of a previous date;
     (b) the execution, delivery and performance of this Amendment by each of
the Loan Parties is within their corporate powers, has been duly authorized by
all necessary corporate action on their part, and each of the Loan Parties has
received all necessary consents and approvals (if any are required) for the
execution and delivery of this Amendment;
     (c) the Organizational Documents of Borrowers and Guarantor previously
delivered to Lender by the Loan Parties have not been amended or modified in any
respect as of the date hereof;
     (d) upon its execution, the Loan Agreement as amended by this Amendment
shall constitute the legal, valid and binding obligation of the Loan Parties,
enforceable against the Loan Parties in accordance with their terms as so
amended, except as such enforceability may be limited by (i) bankruptcy,
insolvency or similar laws affecting creditors’ rights generally and
(ii) general principles of equity;
     (e) except as set forth herein or as the Loan Parties or their
representatives shall have notified Lender of in writing, none of the Loan
Parties are in default under any indenture, mortgage, deed of trust, or other
material agreement or material instrument to which they are a party or by which
they may be bound which could have a Material Adverse Effect. Neither the
execution and delivery of this Amendment, nor the consummation of the
transactions herein

-2-



--------------------------------------------------------------------------------



 



contemplated, nor compliance with the provisions hereof will (i) violate any law
or regulation applicable to any of the Loan Parties, (ii) cause a violation by
any of the Loan Parties of any order or decree of any court or government
instrumentality applicable to them, (iii) conflict with, or result in the breach
of, or constitute a default under, any indenture, mortgage, deed of trust, or
other material agreement or material instrument to which any of the Loan Parties
is a party or by which they may be bound, or (iv) result in the creation or
imposition of any lien, charge, or encumbrance upon any property of any of the
Loan Parties, except in favor of Lender, to secure the Obligations.
     (f) no Default or Event of Default has occurred and is continuing; and
     (g) since the date of the Loan Parties’ most recent financial statements
delivered to Lender, no change or event has occurred which has had, or is
reasonably likely to have, a Material Adverse Effect.
     Section Three. Conditions Precedent. This Amendment shall become effective
upon the satisfaction of the following conditions precedent:
     (a) Lender shall have received this Amendment, duly executed by the Loan
Parties;
     (b) no Default or Event of Default shall have occurred be continuing, and
no event or development which has had or is reasonably likely to have a Material
Adverse Effect shall have occurred, in each case, since the date of the Loan
Parties’ most recent financial statements delivered to Lender.
     Section Four. Release. The Loan Parties hereby acknowledge and agree that:
(a) neither they nor any of their Affiliates have any claim or cause of action
against Lender (or any of Lender’s Affiliates, officers, directors, employees,
attorneys, consultants or agents) and (b) Lender has heretofore properly
performed and satisfied in a timely manner all of its obligations to the Loan
Parties under the Loan Agreement and the other Loan Documents. Notwithstanding
the foregoing, Lender wishes (and the Loan Parties agree) to eliminate any
possibility that any past conditions, acts, omissions, events or circumstances
would impair or otherwise adversely affect any of Lender’s rights, interests,
security and/or remedies under the Loan Agreement and the other Loan Documents.
Accordingly, for and in consideration of the agreements contained in this
Amendment and other good and valuable consideration, the Loan Parties (for
themselves and their Affiliates and the successors, assigns, heirs and
representatives of each of the foregoing) (each a “Releasor” and collectively,
the “Releasors”) does hereby fully, finally, unconditionally and irrevocably
release and forever discharge Lender and each of its Affiliates, officers,
directors, employees, attorneys, consultants and agents (each a “Released Party”
and collectively, the “Released Parties”) from any and all debts, claims,
obligations, damages, costs, attorneys’ fees, suits, demands, liabilities,
actions, proceedings and causes of action, in each case, whether known or
unknown, contingent of fixed, direct or indirect, and of whatever nature or
description, and whether in law or in equity, under contract, tort, statute or
otherwise, which any Releasor has heretofore had or now or hereafter can, shall
or may have against any Released Party by reason of any act, omission or thing
whatsoever done or omitted to be done on or prior to the date hereof arising out
of, connected with or related in any way to this Amendment, the Loan Agreement
or any other Loan Document, or any act, event or transaction related or

-3-



--------------------------------------------------------------------------------



 



attendant thereto, or Lender’s agreements contained therein, or the possession,
use, operation or control of any of the assets of agreements contained therein,
or the possession, use, operation or control of any of the assets of the Loan
Parties, or the making of any advance, or the management of such advance or the
Collateral.
     Section Five. General Provisions.
     (a) Except as herein expressly amended, each of the Loan Agreement and all
of the other Loan Documents are ratified and confirmed in all respects and shall
remain in full force and effect in accordance with their respective terms.
     (b) All references to the Loan Agreement in the Loan Agreement and each
other Loan Document shall mean such Loan Agreement as amended as of the
effective date hereof, and as amended hereby and as hereafter amended,
supplemented and modified from time to time.
     (c) This Amendment embodies the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements,
commitments, arrangements, negotiations or understandings, whether written or
oral, of the parties with respect thereto.
     (d) Section and subsection headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.
     (e) THIS AMENDMENT AND ALL MATTERS RELATING HERETO AND ARISING HEREFROM
(WHETHER ARISING UNDER CONTRACT LAW, TORT LAW OR OTHERWISE) SHALL BE GOVERNED
BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.
     (f) EACH LOAN PARTY FOR ITSELF AND ON BEHALF OF ITS SUBSIDIARIES HEREBY
CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE
COUNTY OF NEW YORK, STATE OF NEW YORK, AND IRREVOCABLY AGREES THAT, SUBJECT TO
LENDER’S ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AMENDMENT SHALL BE LITIGATED IN SUCH COURTS. EACH LOAN PARTY FOR ITSELF AND ON
BEHALF OF ITS SUBSIDIARIES ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS, AND IRREVOCABLY
AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS
AMENDMENT. IF ANY LOAN PARTY OR ANY SUBSIDIARY PRESENTLY IS, OR IN THE FUTURE
BECOMES, A NONRESIDENT OF THE STATE OF NEW YORK, EACH LOAN PARTY FOR ITSELF AND
ON BEHALF OF ITS SUBSIDIARIES HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL
PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON SUCH PERSON
BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO SUCH
PERSON AT SUCH

-4-



--------------------------------------------------------------------------------



 



PERSON’s ADDRESS AS SET FORTH IN SECTION 8.6 OF THE LOAN AGREEMENT OR AS MOST
RECENTLY NOTIFIED BY SUCH PERSON IN WRITING PURSUANT TO SECTION 8.6 OF THE LOAN
AGREEMENT AND SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS
BEEN POSTED AS AFORESAID.
     (g) EACH LOAN PARTY FOR ITSELF AND ON BEHALF OF ITS SUBSIDIARIES AND LENDER
HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AMENDMENT. EACH LOAN PARTY FOR ITSELF
AND ON BEHALF OF ITS SUBSIDIARIES AND LENDER FURTHER WARRANT AND REPRESENT THAT
EACH HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT EACH KNOWINGLY
AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.
     (h) This Amendment is a Loan Document.
     (i) Nothing contained in this Amendment shall operate as a waiver of any
right, power, or remedy to which Lender may be entitled, nor constitute a waiver
of any provision of the Loan Agreement or any of the other Loan Documents, or
any other documents, instruments or agreements executed and/or delivered under
or in connection therewith.
     (j) This Amendment may be executed by the parties hereto in one or more
counterparts, each of which when so executed shall be deemed an original; and
such counterparts taken together shall constitute one and the same agreement.
Any signatures delivered by a party by facsimile or electronic transmission
shall be deemed an original signature hereto.
(This space intentionally left blank — signature page follows.)

-5-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Loan Parties and Lender have signed below to indicate
their agreement with the foregoing and their intent to be bound thereby.

                  LENDER:       BHC INTERIM FUNDING III, L.P.,    
 
               
 
      By:   BHC Interim Funding Management III, L.P.,    
 
          its General Partner    
 
               
 
      By:   BHC Investors III, L.L.C., its Managing Member    
 
               
 
      By:   GHH Holdings III, L.L.C.    
 
               
 
      By:   /s/ GERALD H. HOUGHTON
 
Name: Gerald H. Houghton    
 
          Title: Managing Member    
 
                BORROWERS:       DIGITAL RECORDERS, INC.    
 
               
 
      By:   /s/ DAVID L. TURNEY
 
Name: David L. Turney    
 
          Title: CEO, President    
 
                        TWINVISION OF NORTH AMERICA, INC.    
 
               
 
      By:   /s/ DAVID L. TURNEY
 
Name: David L. Turney    
 
          Title: CEO, President    
 
                GUARANTOR:       DRI CORPORATION    
 
               
 
      By:   /s/ DAVID L. TURNEY
 
Name: David L. Turney    
 
          Title: CEO, President    

Signature Page to Second Amendment to Loan and Security Agreement

 